DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, the references to the ‘first pole’ and ‘second pole’ are not found in the specification. A switch pole refers to the number of circuits that the switch controls. Instant Fig 8 appears to show a single pole switch and this coincides with the description that refers to a basic on/off (i.e. single pole) switch. Therefore, the support is insufficient.
In addition, claim 1 recites that the first pole is connected between the first and second condensers. However, instant Fig 8 shows that the “first pole” is between the condensers and the bias source, but not “between the first and second condensers”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, line 4, it appears ‘an electrode’ should be ‘the second electrode’ that is already introduced. In line 6, it appears ‘another’ should be ‘the first’ as the term is previously introduced. I line 7, it appears ‘a’ should be ‘the’ as the term is previously introduced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Caliano et al (“Biasing of Capacitive Micromachined Ultrasonic Transducers” –cited by applicant) in view of Komuro (US Pub 2015/0018678 -previously cited).
Re claims 1, 11: Caliano discloses an ultrasonic examination device and probe (pg 403 right column; see the probe device with integrated CMUT) comprising:
a capacitive ultrasonic transducer which is formed of a first condenser which comprises a first electrode, a cavity on the first electrode, and a second electrode formed on the cavity (pg 403 right column; pg 408 left column, Abstract; see one CMUT cell of the plurality of cells, each having two electrodes with a cavity wherein CMUTs are known to utilize act as a capacitor/condenser);
a second condenser which comprises a third electrode and a fourth electrode on the third electrode, and is connected to the first condenser in parallel (pg 403 right column; pg 408 left column, Abstract; see a second CMUT cell of the plurality of cells, each having two electrodes with a cavity wherein CMUTs are known to utilize act as a capacitor/condenser); and
a switch element coupled to a direct current power source (pg 408; see the dc current from the bias voltage generator that delivers the current to the CMUT and which switches off the circuit via feedback circuit),
wherein the first condenser and the second condenser are formed in a same semiconductor chip inside of an ultrasound probe with the first condenser coupled to a AC power source and another electrode coupled to the DC source (Abstract; see the transducers and electronics integrated on the ‘same chip’ and see the circuit dimensions suitable for housing in a medical imaging probe; see Fig. 6 showing AC oscillator source and DC bias source, both of which are coupled to the electrodes).
Caliano discloses all features except that the switch is connected between any one of the third electrode or the fourth electrode and an output of a DC bias power source, a circuit for measuring DC bias voltage of the first condenser, and a circuit for adjusting a signal gain in accordance with the measured bias voltage. Caliano also does not disclose the first and second poles of the switch. However, Komuro teaches of a bias voltage generating apparatus for an ultrasound system including an array of CMUT transducer elements (Fig 6; see 11-1, 11-2, … that function as capacitors/condensers, and [0030] indicating the elements have electrodes). A switch is connected between any one of the third electrode or the fourth electrode and an output of a DC bias power source [Fig. 10, 12, 0122; see the bias switch 25 between the bias voltage source 24 and the electrodes of the transducer array], a mechanism for measuring DC bias voltage of the first condenser [Fig. 10, 12, 0112; see the charging level detecting circuit 26 for measuring the bias voltage from bias power source 24], and a mechanism for adjusting a signal gain in accordance with the measured bias voltage [Fig. 10, 12, 0111, 0116; see the variable gain amplifier that changes a gain based on the detected bias voltage].  Komuro also teaches that a first pole of the switch is coupled between the condensers and also to the DC measurement circuit and that a second pole is connected to an output of the DC power source (see Fig 10; a first “pole” of the switch (i.e. the lower terminal as shown in Fig 10) coupled to condensers and to the DC measurement circuit 26 via the horizontal line to the switch and a second “pole” (i.e. the upper terminal as shown in Fig 10) that is coupled to the bias source). It would have been obvious to the skilled artisan to modify Caliano, to use the switch and circuits as taught by Komuro, in order to compensate for any drop in sensitivity [0116]. 
Re claims 2, 12: Caliano discloses the first condenser and the second condenser are arranged on a substrate in a direction parallel to a main surface of the substrate (pg 403 right column; see the CMUT cells that are arranged on a substrate connected and operating in parallel).
Re claim 3: Caliano discloses the first electrode and the third electrode are integrated into each other, and the second electrode and the fourth electrode are integrated into each other (pg 403 right column; see that the electrodes for a CMUT cell share a common electrode, thereby being integrated with each other).
Re claim 4: Caliano discloses the second condenser has a low receive sensitivity of a sound wave, in comparison to the first condenser (pg 403 right column; see the CMUT cells, wherein it is known that one cell and corresponding condenser works as a receiver when ultrasonic waves are applied on the membrane and as a transmitter when the waves are applied across the electrodes, thereby having making a second condenser with lower receive sensitivity in comparison to a first condenser acting as a receiver).
Re claims 6, 13: Caliano discloses the switch element is formed in the semiconductor chip (Abstract; see the transducers and electronics (which includes the switching electronics) integrated on the ‘same chip’). 
Re claims 7, 14: Caliano discloses the first condenser is a variable capacitance element, and the second condenser is a fixed capacitance element (pg 404 first column, pg 408 left column; see the membrane of the CMUT which creates a variable capacitor and see that the capacitor is charged up to a fixed 300V).
 Re claims 8, 15: Caliano discloses when the switch element is turned off, ultrasonic waves are transmitted and received using the capacitive ultrasonic transducer (pg 408 left column; see the circuit turning OFF while allowing the device to be fed through charge of the buffer capacitor).
Re claim 9: Caliano discloses the condenser is formed under the first condenser (pg 403 right column; see the CMUT cells/condensers arranged adjacent one another and, therefore, formed under one another in at least one direction). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Caliano, as applied to claim 2, in view of Komuro (US Pub 2015/0018678 -previously cited) and Chen (US Pub 2012/0068571 –previously cited).
Re claim 5: Caliano/Komuro disclose all features except for a conductive film which is spaced from both of the third electrode and the fourth electrode is formed on a position adjacent to the cavity between the third electrode and the fourth electrode. However, Chen teaches of a CMUT including a substrate and a conductive film disposed over the substrate [0010; see the conductive film]. It would have been obvious to the skilled artisan to modify Caliano/Komuro, to incorporate the conductive film as taught by Chen, as such is a well known component of CMUT to facilitate the generation of ultrasound waves.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Caliano/Komuro, as applied to claim 9.
Re claim 10: Caliano/Komuro disclose all features except a distance between the third electrode and the fourth electrode is smaller than a distance between the first electrode and the second electrode. However, it would have been obvious to the skilled artisan to modify Caliano/Komuro, to arrange the distance between the third and fourth electrodes to be smaller, as such could be achieved through routine experimentation to achieve predictable results and such would be used to generate a desired ultrasound signal.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because of the new ground of rejection (see the 112a rejection). Even if the claim referred to terminals as instant Fig 8 appears to show, Komura would still read on the claim for the reasons given in the rejection. Both instant Fig 8 and Komura’s Fig 10 show a single pole switch with terminals connecting to the condensers, to the bias source, and to the DC measurement unit.
The prior 112b rejection is maintained. While Applicant argues claim 11 is broad, the application (i.e. published 0057) only refers to the electrode that is coupled to the transmission power source 104 as being the “second terminal” (which is the second electrode in 0054). While this could be rejected with 112a, a 112b rejection was utilized to allow Applicant to correct the clarity issue.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793